Case 1:20-cv-00437-ELH Document 1-3 Filed 02/20/20 Page 1 of 4




     IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND
                            CIVIL DIVISION

  ABIBAT ABIOLA                                      *
  60860 RIVERDALE ROAD                               *
  LANHAM, MD 20706                                   * Case No.:
                                                     *
        Plaintiffs                                   *
                                                     *
        v.                                           *
                                                     *
 WASHINGTON METROPOLITIAN                            *
 AREA TRANSIT AUTHORITY                              *
 600 Fifth Street, NW                                *
 Washington, D.C. 20001                              *
                                                     *
 And                                                 *
                                                     *
 JOSE CALDERON                                       *
 14112 Grand Pre Road                                *
 Apt. 42                                             *
 Silver Spring, MD 20906                             *
                                                     *
                                                     *
        Defendants                                   *
                                                     *


                                             COMPLAINT

        Plaintiff Abibat Abiola, by and through undersigned counsel and GDH Law, sues

 Defendant Washington Metropolitan Area Transit Authority ("WMATA") and Jose Calderon

 ("Calderon") for cause states as follows:

                              I.      JURISDICTION AND VENUE

        1.      At all times relevant, Plaintiff resided at 60860 Riverdale Road, Lanham,

 Maryland 20706.




                                                 1
Case 1:20-cv-00437-ELH Document 1-3 Filed 02/20/20 Page 2 of 4




          2.       At all times relevant, Defendant, WMATA has a principal place of business at

  600 Fifth Street, NW , Washington, DC 20001, and regularly conducts business in Prince

  George's County, Mary land, thus jurisdiction is proper within the State of Mary land.

          3.       At a relevant time, Defendant Calderon was a resident of Montgomery County

  Maryland.

          4.       The events that form the basis of this case all occurred in Prince George's County,

  Maryland, thus venue is proper in the Circuit Court for Prince George's County, Maryland.




                                    II. STATEMENT OF FACTS

          1.       At all times relevant, Plaintiff was a diabetic and required dialysis treating on a

  regular basis.

          2.       As such, on December 17, 2016, Plaintiff was traveling in a motor vehicle owned

  and operated by Defendant WMATA on her way to receive her scheduled dialysis treatment,

  when the driver of the Defendant's motor vehicle collided with the motor vehicle that Plaintiff

  was the passenger in.

          3.       As a direct result of the collision, Plaintiff was thrown against the window on the

  left side of the van causing severe injuries.

          4.       Following the incident, Plaintiff was rushed to the emergency room for treatment.

          5.       While at the hospital, Plaintiff was treated for injuries to her head, neck, and hip

  which were directly related to the incident.

          6.       Additionally, Plaintiff had to also receive her scheduled dialysis in the emergency

  room as she was unable to leave the hospital and receive treatment from her normal provider.




                                                     2
Case 1:20-cv-00437-ELH Document 1-3 Filed 02/20/20 Page 3 of 4




          7.     In addition, prior to the incident, Plaintiffs vision was normal. However, the

  Plaintiffs vision significantly worsened as a direct result of the incident.

          8.     At all times relevant, Plaintiff was free from any contributory negligence as to the

  cause of the accident and/or the injuries sustained.

                                         Count I
                                      NEGLIGENCE
   Plaintiff Abibat Abiola v. Defendant Washington Metropolitan Area Transit Authority


         9.      That paragraphs 1-8 are incorporated herein and Plaintiffs further allege as

  follows:

         10.     At all times relevant, by virtue of its contract and applicable state and federal law,

  Defendant acted as the creating and controlling employer of the motor vehicle and its operator.

         11.     At all times relevant, it was the duty of Defendant and its agents and employees

  to exercise reasonable care in operating a motor vehicle in a safe and prudent manner, to wit:

                 a) Operating the motor vehicle in a manner as to avoid colliding with other

                     vessphicles;

                 b) Operating his motor vehicle at a rate of speed that which is reasonable and

                     proper under the existing traffic and whether conditions; and

                 c) Generally operating his motor vehicle in a safe and reasonable manner.

         10.     That despite the duties owed, Defendant, as well as its agents and employees,

 failed to operate the motor vehicle in a safe and prudent manner and breached each of the

 foregoing duties.

         11.     That as a proximate result of the negligence of Defendant, Plaintiff was caused

 to suffer permanent significant and long-lasting personal injuries, along with past and future




                                                   3
Case 1:20-cv-00437-ELH Document 1-3 Filed 02/20/20 Page 4 of 4




  pain and suffering, and was furth er caused to incur monetary expenses including, but not

  limited to, past and future medical expenses, lost earnings, and general out of pocket expenses.

         WH EREFORE, Plaintiff Abibat Abiola, seeks damages against the Defendant

  Washington Metropolitan Area Transit Authority in an amount in excess of seventy-five

  thousand dollars ($75,000.00).




                                        Respectfully submitted,


                                         GDHLaw,LLC



                                By:       ls/Gwen-Marie Davis
                                         Gwen-Marie Davis Hicks, Esquire
                                         4200 Parliament Place, Suite 51 O
                                         Lanham, Maryland 20706
                                         301-769-6835
                                         gdavis@ghdlawfirm.com
                                        Attorneys for Plaintiffs




                                   DEMAND FOR JURY TRIAL
         Plaintiffs demand a trial by jury on all issues set forth herein.




                                 By:      ls/Gwen-Marie Davis
                                         Gwen-Marie A. Davis Hicks




                                                    4
